Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This Action replaces the Non-final Action issued 12/21/2021. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/27/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 61 and 62 mentioned in paragraph [0087].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 16 each recites the features “controlling the robot vacuum cleaner to acquire an image of ground to be cleaned …; controlling the robot vacuum cleaner to detect a humidity of the ground to be cleaned …; acquiring a target water consumption of the robot vacuum cleaner according to the image of the ground and the humidity information.”  However, the specification and drawings do not specifically provide in clear, exact and concise terms to support how the robot vacuum cleaner acquires the target water consumption according to the 
In addition, claims 2, 9, and 17 each recites the limitation “acquiring a plurality of humidity ranges according to the ground type information.” In this regard, the specification broadly and generally describes, in paragraphs [0051]-[0053] that “a plurality of possible humidity ranges of the ground may be acquired according to the ground type”, and “a plurality of humidity ranges may be allowable for the same ground type.” However, the specification does not contain specific explanation of how this can be done other than the general explanation.  
Claims 3-7, 9-14, and 18-21 depend from the rejected claims 1, 8, and 16, respectively. Thus, the claims are rejected under 112(a) as being dependent from the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 16 each recites the limitation “acquiring a target water consumption of the robot vacuum cleaner according to the image of the ground and the humidity information.”  In this regard, the specification broadly and generally describes, in paragraphs [0031]-[0037] and Figure 1, that the image and humidity information are collected, and in paragraphs [0038]-[0042], a machine learning model is used for learning the image and the humidity information. However, the specification provides no particular algorithms or specific process to acquire the recommending water consumption. Thus, it is unclear as to how a target water consumption of the robot vacuum cleaner can be acquired according to the image of the ground and the humidity information.
Claims 1, 8 and 16 each further recites the limitation “wherein humidity information of the ground to be cleaned is acquired.”  In this regard, the specification describes, in paragraph [0037], that “[i]n order to avoid above situations, in some embodiments of the present disclosure, the humidity collecting device may be disposed on or near a driving wheel at the bottom of the robot vacuum cleaner, where it is close to the ground, but will not touch the ground, thus ensuring the collection of humidity signals.” (Emphasis added)  Thus, it is unclear as to how the humidity collecting device can acquire the humidity information of the ground, itself, without touching the ground. In other words, the humidity information acquired by a humidity collecting device which does not touch the ground, even close to the ground, may be affected by the humidity in the air around the robot vacuum cleaner.

Claims 2, 9 and 17 each recites the limitation “humidity range” and “humidity ranges”.  In this regard, the claims and the specification provide no specific description as to exactly which numerical range the limitation is referring. Thus, the metes and bounds of the humidity range cannot be ascertained based on the claims and the disclosure. It is noted that when the floor contains water, the detected humidity level is at maximum level of 100%.  When the robot vacuum cleaner is spraying cleaning fluid, the detected humidity level is also at maximum value of 100%.  Hence, it is unclear which humidity range the claim is referring during these operation modes.   
Claims 3-7, 9-14, and 18-21 depend from the rejected claims 1, 8, and 16, respectively. Thus, the claims are rejected under 112(b) as being dependent from the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20190038105A1; hereinafter “Park”) in view of Xun (CN106923756A; hereinafter “Xun”).

Regarding Claim 1:
Park teaches: 
A method for acquiring water consumption of a robot vacuum cleaner (claim 14: – a  method of controlling a robot cleaner; Abstract: --- The robot cleaner controls an amount of water supplied to the rotation mop), comprising: 
controlling the robot vacuum cleaner to acquire an image of ground to be cleaned, wherein the image of the ground to be cleaned is acquired (para. [0032]: --- The floor detection unit 120 determines an attribute of the material of the floor. The floor detection unit 120 may include a light source and an image sensor or camera, and the image sensor may obtain image information corresponding to a reflection of light from the light source. The obtained images may be compared or otherwise processed to determine the material of the floor); 
controlling the robot vacuum cleaner to detect a humidity …, wherein humidity information … is acquired (para. [0044]: the controller 100 may determine the water content rate of the robot cleaner 10 based on the material of the floor surface determined by the floor detection unit 120 --- Note that the (actual) water content rate teaches humidity information); 
acquiring a target water consumption of the robot vacuum cleaner according to the image of the ground and the humidity information (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit (i.e., image of the ground) and the slip rate (i.e., corresponding to the humidity information) --- Note that an amount of water supplied to the rotation mop teaches a target water consumption); and 
controlling the robot vacuum cleaner to clean the ground to be cleaned according to the target water consumption (para [0074]: The controller determines an actual water content rate for the measured slip rate from the storage unit, and compares the actual water content rate with a set water content rate to adjust an amount of water supplied to the rotation mop --- Note that compares the actual water content rate with a set water content rate to adjust an amount of water teaches controlling according to the target water consumption).  
Park is silent about: 
… detect a humidity of the ground to be cleaned, … information of the ground to be cleaned… 
Xun teaches: 
… detect a humidity of the ground to be cleaned, … information of the ground to be cleaned… (Figs. 1-6 & page 4: --- The control unit controls clean robot according to the sensing signal that the humidity sensor treats operation surface humidity --- Note that surface humidity teaches humidity (and information) of the ground to be cleaned).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s robot cleaner by enhancing Park’s robot cleaner to detect surface humidity, as taught by Xun, to determine an amount of water supplied to the rotation mop using humidity information of the floor. 
The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by using humidity information of the floor.

Regarding claim 8:
Claim 8 recites an apparatus which corresponds to a method of claim 1, and contains no additional limitations. Therefore claim 8 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 16:
Claim 16 recites a non-transitory computer readable storage medium which corresponds to a method of claim 1, and contains no additional limitations. Therefore claim 16 is rejected by applying the same rationale used to reject claim 1 above.

Claims 2, 4-5, 9, 11-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20190038105A1; hereinafter “Park”) in view of Xun (CN106923756A; hereinafter “Xun”), and further in view of Liu et al. (US20180073758A1; hereinafter, “Liu”).

Regarding Claim 2:
Park in view of Xun teaches: 
The method according to claim 1, wherein acquiring a target water consumption of the robot vacuum cleaner according to the image of the ground and the humidity information comprises: 
Park further teaches: 
identifying the image of the ground, determining ground type information of the ground to be cleaned, and acquiring a first water consumption that matches the ground type information (para. [0032]: --- The floor detection unit 120 determines an attribute of the material of the floor. The floor detection unit 120 may include a light source and an image sensor or camera, and the image sensor may obtain image information corresponding to a reflection of light from the light source. The obtained images may be compared or otherwise processed to determine the material of the floor; para. [0031]: the floor detection unit 120 may detect information related to classifying a type of material of the floor surface on which the robot cleaner 10 moves as marble or other hard floor, carpet, or the like. para. [0044]: the controller 100 may determine the water content rate of the robot cleaner 10 based on the material of the floor surface determined by the floor detection unit 120. --- Note that a portion of the water content rate obtained based on the material of the floor surface corresponds to a first water consumption); and 
acquiring a plurality of humidity … according to the ground type information, determining a target humidity … to which the humidity information belongs (para. [0044]: --- The controller 100 may determine the water content rate based on stored data related to a correlation between the slip rate and the water content rate according to the material of the floor surface determined by the floor detection unit 120. --- Note that the limitation “a plurality of humidity ranges” is interpreted as meaning each humidity ranges corresponds to each ground type. Thus, the water content rate for each of marble, hard floor, carpet, and the like teaches a plurality of humidity), 
acquiring, according to the target humidity …, a calibration coefficient for calibrating the first water consumption, calibrating the first water consumption with the calibration coefficient, and acquiring the target water consumption (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion. --- Note that adjust teaches calibrating; also adjust implies a calibration coefficient as taught by Liu below).
Park in view of Xun is silent about: 
… humidity range … coefficient …
Liu teaches: 
… humidity range … coefficient … (para. [0049]: the first humidity range … a second humidity range; para. [0046] and [0047] --- coefficient).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun’s robot cleaner by enhancing Park in view of Xun’s robot cleaner to adopt a humidity range in place of a humidity, and coefficient, as taught by Liu, to control the rate of output water in broader range. 
The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by controlling the rate of output water in proper range. Also, it is well-known to one of ordinary skill in the art to use ranges in place of a specific value when necessary. 

Regarding Claim 4:
Park in view of Xun teaches: 
	The method according to claim 1, further comprising: 
Park further teaches: 
acquiring a target area where the ground to be cleaned is positioned … (para. [0031]: the floor detection unit 120 may detect information related to classifying a type of material of the floor surface on which the robot cleaner 10 moves as marble or other hard floor, carpet, or the like. --- Note that the floor surface on which the robot cleaner 10 moves teaches a target area where the ground to be cleaned is positioned); and 
calibrating the target water consumption by utilizing the target area and the … information (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion. --- Note that the information of the floor detected by the floor teaches the target area; adjusts an amount of water based on the information of the slip rate suggests calibrating the target water consumption by utilizing other information (e.g., the weather information)).
Park in view of Xun is silent about: 
acquiring … weather information of the target area; and 
calibrating … by utilizing … the weather information.
Liu teaches:
acquiring … weather information of the target area (para. [0040]: an area and a current humidity of the space to be humidified are obtained --- Note that an area corresponds to the target area; a current humidity of the space teaches the weather information); and 
calibrating … by utilizing … the weather information (para. [0040]: In step A2, the water amount required for the humidifier … is determined in accordance with the area, the current humidity … of the space to be humidified --- Note that the water amount is determined in accordance with the current humidity of the space to be humidified teaches calibrating the target water consumption by utilizing the weather information).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun’s robot cleaner by enhancing Park in view of Xun’s robot cleaner to adjust the water content rate by utilizing a current humidity of the area, as taught by Liu, to supply an amount of water to the rotation mop with optimum humidity. 
The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by supplying an optimal amount of water to the rotation mop in accordance with the area and the current humidity of the space.

Regarding Claim 5:
Park in view of Xun and Liu teaches: 
	The method according to claim 4, wherein calibrating the target water consumption by utilizing the target area and the weather information comprises: 
Park further teaches: 
acquiring a calibration coefficient for the … information, and calibrating the target water consumption with the calibration coefficient for the … information, wherein a first target water consumption is acquired (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion. --- Note that adjusts an amount of water based on the information of the slip rate suggests calibrating the target water consumption by utilizing other information (e.g., the weather information); Here, the adjusted amount of water with the detected information (e.g., weather information) corresponds to a first target water consumption; also adjust implies a calibration coefficient as taught by Liu); 
acquiring a calibration coefficient for the target area, and calibrating the first target water consumption with the calibration coefficient for the target area, wherein a second target water consumption is acquired (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit. --- Note that adjusts an amount of water supplied to the rotation mop based on the information of the floor teaches calibrating the first target water consumption with the calibration coefficient for the target area; Here, the adjusted amount of water based on the information of the floor corresponds to a second target water consumption; also adjust implies a calibration coefficient as taught by Liu); and 
determining the second target water consumption as a final target water consumption of the robot vacuum cleaner (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion. --- Note that the finally adjusted amount of water teaches a final target water consumption).  

Park in view of Xun is silent about: 
… calibrating the target water consumption with … the weather information…; 
… calibrating the first target water consumption with … the target area…
Liu teaches: 
… calibrating the target water consumption with … the weather information… (para. [0040]: In step A2, the water amount required for the humidifier … is determined in accordance with the area, the current humidity … of the space to be humidified --- Note that the water amount is determined in accordance with the current humidity of the space to be humidified teaches calibrating the target water consumption by utilizing the weather information); 
… calibrating the first target water consumption with … the target area… (para. [0040]: In step A2, the water amount required for the humidifier … is determined in accordance with the area, the current humidity … of the space to be humidified --- Note that the water amount is determined in accordance with the area and the current humidity of the space to be humidified teaches calibrating the first target water consumption with the target area).
The motivation for claim 4 is applicable for claim 5.

Regarding claim 9:
Claim 9 recites the apparatus which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 11:
Claim 11 recites the apparatus which corresponds to the  method of claim 4, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 12:
Claim 12 recites the apparatus which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 17:
Claim 17 recites the non-transitory computer readable storage medium which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 19:
Claim 19 recites the non-transitory computer readable storage medium which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 4 above.
 
Regarding claim 20:
Claim 20 recites the non-transitory computer readable storage medium which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 5 above.

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20190038105A1; hereinafter “Park”) in view of Xun (CN106923756A; hereinafter “Xun”), and further in view of Anderson et al. (US20180189748A1; hereinafter, “Anderson”).

Regarding Claim 3:
Park in view of Xun teaches: 
The method according to claim 1, wherein acquiring a target water consumption of the robot vacuum cleaner according to the image of the ground and the humidity information comprises: 
Park further teaches: 
inputting the image of the ground (para. [0031]: the floor detection unit 120 may detect information related to classifying a type of material of the floor surface on which the robot cleaner 10 moves as marble or other hard floor, carpet, or the like) and the humidity information (para. [0044]: --- The controller 100 may determine the water content rate based on stored data related to a correlation between the slip rate and the water content rate according to the material of the floor surface determined by the floor detection unit 120) …, acquiring a … water consumption corresponding to the ground to be cleaned, and selecting … the target water consumption (para. [0073]: --- The controller adjusts an amount of water supplied to the rotation mop based on the information of the floor detected by the floor detection unit and the slip rate measured in the reference motion).  
Park in view of Xun is silent about: 
inputting … information into a first trained machine learning model for learning, acquiring a recommending probability …, and selecting … the highest recommending probability.  
Anderson teaches: 
inputting … information into a first trained machine learning model for learning, acquiring a recommending probability …, and selecting … the highest recommending probability (para. [0140]: changing the relative weight value of items by the ranking application may be based on a set of rules encoded into the ranking application. … the ranking application may use machine learning to update the rules for changing the relative weight value of items. An application may evaluate rankings and assigned weight values over a period of time for a particular trait. The trait may be … the highest probability of resolving a problem with the robot… A machine learning algorithm may be trained to find an optimal value of weight values for assistance criteria items based on the particular trait. The ranking application may then assign the optimal weight values to the assistance criteria items; see also Fig. 8 --- Note that Fig. 8 shows various information is inputted into a machine learning algorithm to train and find an optimal value of weight values).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun’s robot cleaner by enhancing Park in view of Xun’s robot cleaner to obtain an optimal amount of water by finding the highest probability trained by a machine learning algorithm, as taught by Anderson, to control the water content rate with optimum humidity. 
The motivation is to improve the cleaning efficiency and protect the floor surface to be cleaned by controlling the amount of water using an optimal value trained by machine learning algorithm.

Regarding claim 10:
Claim 10 recites the apparatus which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 18:
Claim 18 recites the non-transitory computer readable storage medium which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 3 above.

Claims 6, 7, 13, 14  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20190038105A1; hereinafter “Park”) in view of Xun (CN106923756A; hereinafter “Xun”), and further in view of Liu et al. (US20180073758A1; hereinafter, “Liu”) and Anderson et al. (US20180189748A1; hereinafter, “Anderson”).

Regarding Claim 6:
Park in view of Xun and Liu teaches: 
The method according to claim 4, wherein acquiring a target water consumption of the robot vacuum cleaner according to the image of the ground and the humidity information comprises: Page 4 of 10 KILPATRICK TOWNSEND 72609049 2Appl. No.after acquiring the target area and the weather information, … the image of the ground, the humidity information, the target area and the weather information …
Park in view of Xun and Liu is silent about: 
inputting the image of the ground, the humidity information, the target area and the weather information into a second trained machine learning model for learning, acquiring a recommending probability for every recommending water consumption corresponding to the ground to be cleaned, and selecting the recommending water consumption with the highest recommending probability as the target water consumption.
Anderson teaches: 
inputting the image of the ground, the humidity information, the target area and the weather information into a second trained machine learning model for learning, acquiring a recommending probability for every recommending water consumption corresponding to the ground to be cleaned, and selecting the recommending water consumption with the highest recommending probability as the target water consumption.  (para. [0140]: changing the relative weight value of items by the ranking application may be based on a set of rules encoded into the ranking application. … the ranking application may use machine learning to update the rules for changing the relative weight value of items. An application may evaluate rankings and assigned weight values over a period of time for a particular trait. The trait may be … the highest probability of resolving a problem with the robot… A machine learning algorithm may be trained to find an optimal value of weight values for assistance criteria items based on the particular trait. The ranking application may then assign the optimal weight values to the assistance criteria items; see also Fig. 8. --- Note that Fig. 8 shows various information is inputted into a machine learning algorithm to train and find an optimal value of weight values).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun and Liu’s robot cleaner by enhancing Park in view of Xun and Liu’s robot cleaner to obtain an optimal rate of output water by finding the highest probability trained by a machine learning algorithm, as taught by Anderson, to control the rate of output water with optimum humidity. 
The motivation is to improve the cleaning efficiency and protect the surface to be cleaned by controlling water output using an optimal value trained by machine learning algorithm.

Regarding Claim 7:
Park in view of Xun and Liu teaches: 
The method according to claim 4, wherein the method is executed by …, and the method further comprises: … the target water consumption … the robot vacuum cleaner … the target water consumption is acquired.  
Park in view of Xun and Liu is silent about: 
wherein the method is executed by a cloud server, and the method further comprises: sending the target water consumption back to the robot vacuum cleaner after the target water consumption is acquired.  
Anderson teaches: 
wherein the method is executed by a cloud server, and the method further comprises: sending the target water consumption back to the robot vacuum cleaner after the target water consumption is acquired (Para. [0076]: The application server 125 may also comprise other similar interfaces for allowing computer programs or other instructions to be loaded. Such interfaces may comprise, for example, a communications interface 150 or transmitter that allows software and data to be transferred between the application server 125 and external systems and networks, such as the robot 110; para. [0140]: A machine learning algorithm may be trained to find an optimal value of weight values for assistance criteria items based on the particular trait).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Xun and Liu’s robot cleaner by enhancing Park in view of Xun and Liu’s robot cleaner to allow data to be transferred between the application server and the clean robot, as taught by Anderson, to calculate an optimal rate of output water by an application server. 
The motivation is to utilize the application server’s higher performance in calculating the rate of output water with optimum humidity. 

Regarding claim 13:
Claim 13 recites the apparatus which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 14:
Claim 14 recites the apparatus which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 21:
Claim 21 recites the non-transitory computer readable storage medium which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 21 is rejected by applying the same rationale used to reject claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US20140209122A1) provides a robot cleaner for measuring an amount of water of a cleaning tool based on capacitance, and a control method thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664